Citation Nr: 0700188	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to a higher initial evaluation for left knee 
degenerative joint disease, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from December 1982 to 
December 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In its April 2005 remand instructions, the Board instructed 
the RO to send a statement of the case (SOC) to the appellant 
concerning the initial evaluation of the left knee 
disability, and a supplemental SOC to the appellant 
concerning the two service connection claim.  A remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In this case, the May 2006 supplemental SOC concerning the 
service connection issues and the June SOC concerning the 
evaluation of the left knee disability were sent to an old 
address instead of the veteran's latest address of record.  
Each was returned as undeliverable.  It was not sent to the 
representative.  Thus, VA has not given the veteran the 
required procedural process.  

Accordingly, the case is REMANDED for to the agency of 
original jurisdiction (AOJ) for the following action:  

1.  The RO should send a supplemental SOC 
concerning the claims for service 
connection for right knee and lumbar 
spine disabilities to the veteran at his 
latest address of record, as well as to 
the representative, and provide them with 
an opportunity to respond to it.  
Thereafter, if the benefits sought on 
appeal remain denied, the case should be 
returned to the Board in accordance with 
the usual appellate procedures.  

2.  The RO should send a SOC concerning 
the initial evaluation of the left knee 
disability to the veteran at his latest 
address of record, as well as to the 
representative, and provide them with an 
opportunity to respond to it.  If the 
appellant thereafter perfects an appeal 
of the RO's decision concerning his left 
knee disability, the matter should be 
returned to the Board after compliance 
with requisite appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



